Name: Commission Directive 2005/6/EC of 26 January 2005 amending Directive 71/250/EEC as regards reporting and interpretation of analytical results required under Directive 2002/32/ECText with EEA relevance
 Type: Directive
 Subject Matter: health;  agricultural activity;  research and intellectual property;  deterioration of the environment
 Date Published: 2006-10-06; 2005-01-27

 27.1.2005 EN Official Journal of the European Union L 24/33 COMMISSION DIRECTIVE 2005/6/EC of 26 January 2005 amending Directive 71/250/EEC as regards reporting and interpretation of analytical results required under Directive 2002/32/EC (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Directive 70/373/EEC of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feeding-stuffs (1), and in particular Article 2 thereof, Whereas: (1) Commission Directive 71/250/EEC of 15 June 1971 establishing Community methods of analysis for the official control of feeding-stuffs (2) includes provisions concerning the expression of results. (2) To ensure a harmonised implementation approach to Directive 2002/32/EC of the European Parliament and of the Council of 7 May 2002 on undesirable substances in animal feed (3) in all Member States, it is of major importance that analytical results are reported and interpreted in a uniform way. (3) Directive 71/250/EEC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 71/250/EEC is amended as follows: 1. In Article 1 the following paragraph is added after the second paragraph: As regards undesirable substances within the meaning of Directive 2002/32/EC of the European Parliament and of the Council (4) including dioxins and dioxin-like PCBs, point C(3) of Part 1 of the Annex to this Directive shall apply. 2. The Annex is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive twelve months after the entry into force. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 26 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 170, 3.8.1970, p. 2. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (2) OJ L 155, 12.7.1971, p. 13. Directive as last amended by Commission Directive 1999/27/EC (OJ L 118, 6.5.1999, p. 36). (3) OJ L 140, 30.5.2002, p. 10. Directive as last amended by Commission Directive 2003/100/EC (OJ L 285, 1.11.2003, p. 33). (4) OJ L 140, 30.5.2002, p. 10. ANNEX In point C, application of methods of analysis and expression of results, of Part 1, general provisions on methods of analysis for feedingstuffs, of the Annex to Directive 71/250/EEC the following point 3 is added: 3. As regards undesirable substances within the meaning of Directive 2002/32/EC, including dioxins and dioxin-like PCBs, a product intended for animal feed shall be considered as non compliant with the established maximum content, if the analytical result is deemed to exceed the maximum content taking into account expanded measurement uncertainty and correction for recovery. The analysed concentration corrected for recovery and the expanded measurement uncertainty subtracted from the analytical result is used to assess compliance. This procedure is only applicable in cases where the method of analysis enables the estimation of measurement uncertainty and correction for recovery (eg. Not possible in case of microscopic analysis) The analytical result shall be reported as follows (in so far the used method of analysis enables to estimate the measurement uncertainty and recovery rate): (a) corrected or uncorrected for recovery, the manner of reporting and the level of recovery being indicated; (b) as x +/- U , whereby x is the analytical result and U is the expanded measurement uncertainty, using a coverage factor of 2 which gives a level of confidence of approximately 95 %.